U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Amendment #1) (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2015 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52413 Mexus Gold us (Name of small business issuer as specified in its charter) Nevada 20-4092640 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1805 N. Carson Street, Suite 150 Carson City, NV 89701 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (916) 776-2166 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: common stock, $.001par value Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. No [X] Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K. Yes [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates on June 29, 2015, based upon the $0.05 per share closing price for our common stock on the OTC Bulletin Board was approximately $9,285,498 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of June 30, 2015, there were 332,974,887 shares of our common stock were issued and outstanding. DOCUMENTS INCORPORATE BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to securities holders for fiscal year ended December 24, 1980). EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Annual Report on Form 10-K (the "Form 10-K") for the year ended March 31, 2015, is to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. Exhibit 101 to the Form 10-K provides the financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 15. Exhibits, Financial Statement Schedules. Statements Report of Independent Registered Public Accounting Firm Balance Sheets at March 31, 2015 and 2014 Statements of Operations for the years ended March 31, 2015 and 2014 Statements of Changes in Shareholders' Equity (Deficit) for the years ended March 31, 2015 and 2014 Statements of Cash Flows for the years ended March 31, 2015 and 2014 Notes to Financial Statements Schedules All schedules are omitted because they are not applicable or the required information is shown in the Financial Statements or notes thereto. Exhibit Form Filing Filed with Exhibits # Type Date This Report Articles of Incorporation filed with the Secretary of State of Colorado on June 22, 1990 10-SB 1/24/2007 Articles of Amendment to the Articles of Incorporation filed with the Secretary of State of Colorado on October 17, 2006 10-SB 1/24/2007 Articles of Amendment to Articles of Incorporation filed with the Secretary of State of the State of Colorado on January 25, 2007 10KSB 6/29/2007 Amended and Restated Bylaws dated December 30, 2005 10-SB 1/24/2007 Code of Ethics 10-KSB 6/29/2007 Certification of Paul D. Thompson, pursuant to Rule 13a-14(a) X Certification of Paul D. Thompson pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X Caborca Preliminary Report and First Stage Mapping X XBRL Instance Document 101.INS X XBRL Taxonomy Extension Schema Document 101.SCH X XBRL Taxonomy Extension Calculation Linkbase Document 101.CAL X XBRL Taxonomy Extension Definition Linkbase Document 101.DEF X XBRL Taxonomy Extension Label Linkbase Document 101.LAB X XBRL Taxonomy Extension Presentation Linkbase Document 101.PRE X SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereto duly authorized. MEXUS GOLD US /s/ Paul D. Thompson By: Paul D. Thompson Its: President Principle Accounting Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant on the capacities and on the dates indicated. Signatures Title Date /s/ Paul D. Thompson Paul D. Thompson Chief Executive Officer Chief Financial Officer Principal Accounting Officer President Secretary Director July 17, 2015
